815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brian C. KIDSTON, Plaintiff-Appellant,v.BOARD OF EDUCATION OF PLYMOUTH-CANTON SCHOOLS, John M.Hoben, Plymouth Congress of Administrators,Defendants-Appellees.
No. 86-1771.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1987.

Before MERRITT and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellee's motion to dismiss for lack of jurisdiction, because the appeal has been taken from a nonappealable order.  Appellant has not responded.


2
It appears from the record that appellant has appealed from the order denying summary judgment for the Board of Education and Hoben, but granting summary judgment to the appellee, Plymouth Congress of Administrators.  The order has not been certified for an immediate appeal pursuant to Rule 54(b), Federal Rules of Civil Procedure.   McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir.1978);  Moody v. Kapica, 548 F.2d 133 (6th Cir.1976).  The Court lacks jurisdiction to entertain the appeal.


3
It is ORDERED that the motion to dismiss be and hereby is granted, and the appeal is dismissed.